DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 9/7/2022.
Claims 1 – 10, 12 – 14, and 16 are pending.
Claims 1 – 10, 12 – 14, and 16 have been amended.
Claims 11 and 15 have been canceled.

Allowable Subject Matter
Claims 1 – 10, 12 – 14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the has been amended to include all the limitations of the allowable claim 11 and any intervening claim as set forth in the Action sent on 6/9/2022.
Claims 2 – 10, 12 – 14, and 16 are allowed for depending on claim 1.

The closest references are found based on the updated search:
Bagley et al. (US 2011/0081838 A1) discloses a system for sharpening a wheel blade on a hand held rotary cutter, comprising: a base comprising a generally planar body with at least one mounting structure disposed thereon, an elongated sharpening stone disposed at a desired angle on the base; a securing cap disposed over the elongated sharpening stone and upon the at least one mounting structure; and a slidably adjustable sidewall disposed on the base to form a channel between the sidewall and the elongated sharpening stone (see claim 1).
Cobbler (US 2002/0173251 A1) suggests a cutter blade sharpener comprising: a frame, a grinding wheel, said grinding wheel mounted on said frame, a slide table, said slide table positioned on said frame, a cutter blade support arm, said support arm attached to said slide table whereby a cutter blade can be affixed to said support arm for sharpening by said grinding wheel (see claim 1).
Dueck (US 6,092,450) teaches wherein there is provided a cutter blade sharpening grinder mounted at one end of the slot for engaging the cutting blade for sharpening thereof while the cutter block is halted adjacent said end of the slot (see claim 4).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 10, 12 – 14, and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        9/10/2022